These two cases are here, following convictions of robbery, on the defendants’ exceptions to the denial of their respective motions to suppress the anticipated (and subsequently admitted) in-court identifications of them by the victim of the robbery. We have carefully reviewed the evidence at the pre-trial hearing held on the motions and concur with the conclusion stated by the judge that "there . . . [was] clear and convincing evidence that an in-Court identification would not be tainted by the so-called cell block identification” (which was suppressed). United States v. Wade, 388 U. S. 218, 240 (1967). Commonwealth v. Leaster, 362 Mass. 407, 415 (1972). Commonwealth v. Murphy, 362 Mass. 542, 547-548 (1972). Commonwealth v. Flaherty, 1 Mass. App. Ct. 282, 285-288 (1973).

Exceptions overruled.